DETAILED ACTION
An amendment, amending claims 1-7, 12-14 and 16 and adding new claims 18 and 19, was entered on 11/8/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 12-16 and 18 are persuasive as these claims have been amended to include the limitations of claim 17 which had previously been indicated as allowable.
Applicant also argues that claim 19 is allowable because Hirokazu’s shutter is provided on the mesh and not on a covering part.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Flax teaches that the openings are located on the covering part.  Hirokazu then teaches that the openings should be covered with a shutter (i.e. claimed holding plate) to prevent powder from falling out during loading (p. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flax (US 3,450,043) in light of Hirokazu (JP 2010-207779, machine translation) (US 3,258,168 is cited as evidence concerning doctor blades).
Claim 19:  Flax teaches a process of forming a powder film via electrostatic spraying (Abst.) comprising the steps of: filling an opening with a powder by brushing the powder into the opening (i.e. claimed rubbing), the opening being in the same shape as the film to be formed and the opening facing the substrate on which the film will be formed (Figs. 1-5; 2:40-3:4); and forming the powder film by charging the powder and generating an electric field between the opening and the substrate which causes the powder to move from the opening to the substrate (2:40-3:4; Fig. 2-5).
Flax further teaches that the powder filling member comprises a porous body (20) and a mask covering the porous body (22) wherein the mask includes the opening (22) and faces the substrate (Figs. 2, 4; 2:40-3:4), but fails to teach that the mask opening is covered to prevent powder from falling out. Hirokazu teaches an electrostatic spraying process similar to Flax except Hirokazu teaches that vibration can be used to fill the screen and discharge the powder (Abst.).  Hirokazu additionally teaches that, during loading, a closed shutter (i.e. claimed holding plate) is provided below the opening in order to prevent powder from falling out (p. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a shutter below the mask opening of Flax in order to have prevented powder from falling out during loading with the predictable expectation of success.
With respect to the powder being retained in the opening during the filling step and then being deposited, Flax teaches that, after the powder is applied to the mask and porous sheet, the remaining powder on the surface is doctored (2:63-3:5).  This implicitly means that powder is retained in the mask opening because the process of doctoring a screen sweeps away excess material and leaves the mask openings filled with powder (see, e.g., US 3,285,168 at 2:39-44 which explains clearing a mask substrate surface with a doctor blade).
Allowable Subject Matter
Claims 1-7, 12-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited art fairly teaches or suggests that the opening is filled with powder by passing powder through the porous body from the opposite side of the opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712